Per Curiam
This case was decided at Albany in April last, and the judgment was reversed and a new trial granted on the dissenting opinion of Davis, J., at general term. Neither a copy of that opinion, nor a copy of the-case, is furnished on this motion, and we have them not now before us. It is said that there are some expressions in the opinion which may embarrass the plaintiff on the new trial ordered. We considered that, in the mam, the opinion was correct. According to our memory, Judge Davis said that there was no time when the defendant could have maintained an action against the plaintiff for the premium after the risk had terminated, or something, to that effect. The motion papers should be sufficient to-enable us to determine whether our decision requires correction in any respect. We ought not to be supposed to carry about with us, after decision, the papers in the numerous cases which have been argued. The case on appeal, containing the opinion at general term, should have been furnished. On the papers now presented, we see no reason for-changing our decision, nor can we perceive any theory upon which the plaintiff can recover on the facts appearing on the first trial.
The motion should be denied.
All concur.